PER CURIAM.
Finding no abuse of discretion in the trial court’s denying appellant’s request for an additional continuance and in permitting the deposition of a witness to be read to the jury, see Collonnades, Inc. v. Vance Baldwin, Inc., 318 So.2d 515 (Fla. 4th DCA 1975), cert. denied, 330 So.2d 16 (Fla.1976); see generally Stern v. Four Freedoms Nat’l Medical Serv., Co., 417 So.2d 1085 (Fla. 3d DCA 1982), we affirm. The trial court properly ruled that an involuntary dismissal of appellant’s original complaint was a favorable determination on the merits. Fla.R.Civ.P. 1.420(b). See Union Oil of California Amsco Div. v. Watson, 468 So.2d 349 (Fla. 3d DCA), review denied, 479 So.2d 119 (Fla.1979). Furthermore, the trial court properly denied appellant’s motions for summary judgment and directed verdict. See Landers v. Milton, 370 So.2d 368 (Fla.1979); Telesphere Int’l, Inc. v. Scollin, 489 So.2d 1152 (Fla. 3d DCA 1986). Finally, we hold that the evidence was sufficient to support the jury verdict. See Landry v. Homstein, 462 So.2d 844 (Fla. 3d DCA 1985).
Affirmed.